UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4646


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FLOYD VINES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cr-00488-RLW-3)


Submitted:   April 12, 2010                   Decided:   June 7, 2010


Before TRAXLER, Chief Judge, and WILKINSON and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


David R. Lett, Richmond, Virginia, for Appellant. Michael Arlen
Jagels, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to a plea agreement, Floyd Vines pled guilty

to conspiracy to possess with intent to distribute fifty grams

or   more    of    crack       cocaine,      in        violation      of     21    U.S.C.     §   846

(2006).       The       district      court        sentenced       Vines      to     172    months’

imprisonment.

             Vines’           attorney       has       filed     a     brief        pursuant        to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view,     there         are    no     meritorious          grounds         for      appeal,       but

presenting two challenges to Vines’ conviction.                                   Though advised

of his right to do so, Vines has not filed a pro se supplemental

brief.      The Government declined to file a brief.

             Counsel first challenges the enforceability of Vines’

appellate     waiver.           However,       the       Government         has     not     filed    a

motion to dismiss asserting the waiver, and we do not sua sponte

enforce     appellate          waivers.        See        generally        United      States       v.

Blick,      408     F.3d      162,     168     (4th       Cir.       2005)        (citing     United

States v.         Brock,       211    F.3d     88,       90    n.1     (4th        Cir.     2000)).

Accordingly, we find this issue is moot.

             Counsel          next    argues       that    there      was     an     insufficient

factual basis for Vines’ guilty plea because there was no expert

evidence      to     establish        that     the        substance         involved        in    the

conspiracy        was    in    fact    crack       cocaine.          However,        in     pleading

guilty to conspiracy to distribute crack cocaine, Vines admitted

                                                   2
“all the elements of [the] formal criminal charge,” McCarthy v.

United States, 394 U.S. 459, 466 (1969), and waived his right to

contest “all nonjurisdictional defects, including the right to

contest the factual merits of the charges.”             United States v.

Willis, 992 F.2d 489, 490 (4th Cir. 1993) (internal quotation

marks and citation omitted).        Moreover, the statement of facts

proffered by the Government at Vines’ plea hearing expressly

identified that the conspiracy involved crack cocaine, and Vines

testified that this statement accurately reflected his criminal

conduct.    Adoption of counsel’s suggestion that further evidence

was needed would undermine the legal significance imported to

Vines’ inculpating statements.          See Blackledge v. Allison, 431

U.S. 63, 74 (1977) (“Solemn declarations in open court carry a

strong presumption of verity.”).          Accordingly, we reject this

argument.

            In accordance with Anders, we have reviewed the entire

record for any meritorious issues and have found none.                  The

district    court   substantially   complied    with   the   mandates    of

Federal Rule of Criminal Procedure 11 in accepting Vines’ guilty

plea.       Moreover,    Vines’     sentence    is     procedurally     and

substantively reasonable.      Accordingly, we affirm the district

court’s judgment.     Further, we deny counsel’s pending motion to

withdraw from representation.       This court requires that counsel

inform his client, in writing, of his right to petition the

                                    3
Supreme Court of the United States for further review.                      If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw      from   representation.

Counsel’s motion must state that a copy thereof was served on

the client.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument        would   not    aid   the   decisional

process.

                                                                           AFFIRMED




                                          4